Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertically-extending frame tubes” must be shown or the feature(s) canceled from the claim(s). The Examiner notes that down tubes are not shown, rather they are described in the specification as front arm members. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vertically-extending frame tubes” in claims 1 and 17 is used by the claim to mean a “front arm members” when referencing the specification and figures, while the accepted meaning of a tube is “a long, hollow cylinder.” The term is indefinite because the specification does not clearly redefine the term. Claims 2-16 and 18-21 rejected for being dependent from rejected claims 1 and 17. The Examiner suggests 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-7, 10-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 4,660,854) in view of Yamaguchi (US 4,852,678).
In re claims 1 and 17, Suzuki discloses a two-wheeled vehicle, comprising: a frame assembly (12) including a front frame portion including a head portion (24), a plurality of generally vertically-extending frame tubes (32), a plurality of generally longitudinally-extending frame tubes (27), and a plurality of plate members (36) coupled to the plurality of generally longitudinally-extending frame tubes and extending downwardly therefrom as shown in Figures 4 and 5); a rear frame portion (28, 29) coupled to the front frame portion; a plurality of ground-engaging members (13, 14) for supporting the frame assembly; a support assembly having a plate (44) and a bracket (43) and a fuel tank (22) coupled to the plurality of plate members (via frame), an upper end of the plurality of plate members being permanently coupled to the plurality of generally longitudinally-extending frame tubes and a lower end of the plurality of plate members being coupled to the head portion; wherein a rear portion of the fuel tank is coupled to the front frame portion through the bracket and a forward portion of the fuel tank is supported by the head portion (via reinforcing assembly 42 affixed to head pipe 24) as shown in Figures 1 and 2, but does not specifically disclose a mid-frame portion removably coupled to the front frame portion; and a rear frame portion removably coupled to the mid-frame portion. Yamaguchi, however, does disclose a frame (411) comprising a mid-frame (454) removably coupled to a front frame (423) and a rear frame (425) removably coupled to the mid-frame as shown in Figure 10 to enhance rigidity, improve quality control by not requiring welding, and simplify mounting/dismounting of engine (column 8, lines 39-46). It would have been obvious to 
In re claim 2, Suzuki further discloses post members (33) extending outwardly from the plurality of plate members.  
In re claim 3, Suzuki further discloses wherein the fuel tank is coupled to the post members (via frame 12).  
In re claim 5, Suzuki further discloses wherein the upper ends of the plurality of plate members are welded to the plurality of generally longitudinally-extending frame tubes and extend longitudinally along a lower surface of the plurality of generally longitudinally-extending frame tubes as shown in Figure 4.  
In re claim 6, Suzuki further discloses wherein the lower ends of the plurality of plate members are coupled to the head portion (via tubular members 38) with at least one fastener (33).  
In re claim 7, Suzuki further discloses wherein the plurality of plate members have a generally triangular shape as shown in Figure 6.  
In re claim 10, Suzuki further discloses wherein the plurality of plate members are positioned vertically intermediate an upper end of the head portion and a lower end of the head portion as shown in Figure 3.  
In re claim 11, Suzuki further discloses wherein the plurality of plate members are fixed to (welded) the plurality of generally longitudinally-extending frame tubes when 
In re claim 12, Suzuki further discloses wherein the plurality of generally vertically-extending frame tubes are angled rearwardly relative to the head portion as shown in Figure 3.  
In re claim 13, Suzuki further discloses wherein a front end of the fuel tank mounts to the head portion of the front frame portion (via circular mount near reference 42 in Figure 1).  
In re claim 17, Suzuki discloses a two-wheeled vehicle, comprising: a frame assembly (12) including a front frame portion including a head portion (24), a plurality of generally vertically-extending frame tubes (32), a plurality of generally longitudinally-extending frame tubes (27), and a plurality of plate members (36) coupled to the plurality of generally longitudinally-extending frame tubes and extending downwardly therefrom as shown in Figures 4 and 5); a rear frame portion (28, 29) coupled to the front frame portion; a plurality of ground-engaging members (13, 14) for supporting the frame assembly; a support assembly having a plate and a bracket (as shown in the annotated figures below) and a fuel tank (22) coupled to the plurality of plate members (via frame), an upper end of the plurality of plate members being permanently coupled to the plurality of generally longitudinally-extending frame tubes and a lower end of the plurality of plate members being coupled to the head portion; wherein a rear portion of the fuel tank is coupled to the front frame portion through the bracket and a forward portion of the fuel tank is supported by the head portion (via reinforcing assembly 42 affixed to head pipe 24) as shown in Figures 1 and 2, but does not specifically disclose 

    PNG
    media_image1.png
    499
    696
    media_image1.png
    Greyscale

In re claim 18, Suzuki further discloses wherein the plate of the support assembly is positioned above the bracket as shown in Figure 3.  

In re claim 20, Suzuki further discloses a seat (23), the seat being coupled to a mid-frame portion of the frame assembly through the plate of the support assembly as shown in Figure 1.  
In re claim 21, Suzuki further discloses wherein the fuel tank extends forward of the plate of the support assembly as shown in Figure 1.
Allowable Subject Matter
Claims 4, 8, 9, 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the fuel tank includes isolator members configured to receive the post members”, “further including a coupling assembly, the coupling assembly including a support plate coupled to a bottom surface of a rear end of the fuel tank, a bracket coupled to the support plate, the bracket having a lip, and a coupling member coupled to the bracket and the support plate, the coupling member having a hooking member, wherein the lip of the bracket is coupled with the hooking member of the coupling member” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycle frames of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611             

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611